DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1: Figures 1 – 5, 7, and 12 depict a fluid delivery system according to a first embodiment and a controller-readable storage hardware which interfaces with a network capable of executing the functionality inherently present in the apparatus of Figures 1 – 5, and 7.
Species 2: Methods or Method Steps which may be used by the apparatus of Species 1 and executed by the controller of Species 1 as disclosed in Figure 12
Subspecies 2A: Figure 6 depicts a method of timing windows associated with an apparatus having multiple pumps and multiple measurement windows within each cycle
Subspecies 2B
Subspecies 2C: Figure 10A depicts a method of timing operation of different pressures to a diaphragm pump 
Subspecies 2D: Figure 10B depicts an alternative method of timing operation of different pressures to a diaphragm pump
Subspecies 2E: Figure 11 depicts a third alternative method of timing operation of different pressures to a diaphragm pump with particular focus on performing a fluid flow rate measurement
Subspecies 2F: Figure 13 depicts a first method facilitating flow control measurement and management estimating a temperature of gas in the first volume and calculating the magnitude of the second volume based on measured pressures of the first volume
Subspecies 2G: Figure 14 depicts a second method facilitating flow control measurement and management wherein a magnitude of pressure applied to the pumping chamber is modified to discontinue or reduce a rate of fluid flow through the pump
Subspecies 2H: Figure 15 depicts a third method facilitating flow control measurement and management wherein a controller controls the pressure in a first volume and a second volume to be dissimilar when the first volume is of known magnitude and the second volume is of unknown magnitude
Figure 9: This figure represent an example of gas delivery temperatures during a delivery cycle of the apparatus of Species 1
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, as set forth above. In 
Applicant is required under 35 U.S.C. 121 to elect either a single disclosed species or a combination of a single Subspecies 2 paired with the apparatus of Species 1 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746